Citation Nr: 1733632	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  16-03 610	)	DATE
	)
	)

On appeal from the0
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine (claimed as back injury).

2.  Entitlement to service connection for right lower extremity radiculopathy (claimed as right leg condition).

3.  Entitlement to service connection for left knee meniscus tear with medial collateral ligament (MCL) strain with partial thickness anterior cruciate ligament (ACL) injury (claimed as knee condition).

4.  Entitlement to service connection for a groin condition.

5.  Entitlement to service connection for tinea versicolor (claimed as skin condition).

6.  Entitlement to an initial disability rating higher than 30 percent for posttraumatic stress disorder (PTSD).  

7.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from May 2007 to June 2008.  He also served in the U.S. Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2014 by a Department of Veterans Affairs (VA) Regional Office (RO); which granted service connection for PTSD with a rating of 30 percent and service connection for IBS with a noncompensable, both effective July 22, 2013; and denied service connection for DJD of the lumbar spine (claimed as back injury), a groin condition, a left knee disorder, right lower extremity radiculopathy (claimed as right leg condition), and a skin condition.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As pointed out by the Veteran's representative in a June 2017 brief, relevant lay and medical evidence, including the Veteran's service treatment records (STRs), was associated with the claims file after the November 2015 statement of the case (SOC) and prior to the January 2016 certification of the case to the Board, but a supplemental statement of the case (SSOC) has not been issued. 

At the time of the November 2014 rating decision and November 2015 SOC there were no STRs in the claims file.  However, before the January 28, 2016, certification of the case to the Board the Veteran's service treatment records were associated with the claims file.  Other lay and medical evidence has also been associated with the claims file since the November 2015 SOC.  Unfortunately, the RO did not reconsider the claims/issue a SSOC, and the Veteran does not waive initial review by the AOJ of his claims and has expressly requested that his claims be remanded to the AOJ for initial review in the first instance.  See June 2017 brief from Veteran's representative.  Remand for compliance with 38 C.F.R. § 19.31(b)(1) is warranted.

Accordingly, the case is REMANDED for the following action:

Readjudicate the appeal.  All lay and medical evidence associated with the claims file since the November 2015 SOC must be addressed.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

